DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
No IDS was filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 17-23, 27-36 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by WO 2011145953 (Budhia) hereon by using US 2013/0229061 (Budhia) for reference purposes. 
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Regarding claim 17, Budhia teaches teaches IPT track arrangement (Fig. 2, 8-11 shows IPT track arrangement) comprising: 
at least one inverter, the at least one inverter including a first inverter (Fig. 2 shows inverters 2A-B) [0082]; and 
at least one conductor, the at least one conductor including a first conductor electrically connected to the first inverter (Fig. 2 shows conductor 1 electrically connected to inverters 2A-B) [0082-0083], 
wherein the at least one first conductor forms at least a first loop and a second loop of the IPT track arrangement (Fig. 2, 8-10 shows first conductor forming a first loop and a second loop), the first loop and the second loop located adjacent one another and in a plane (Fig. 2, 8-10 shows first and second loop located adjacent one another and in a plane), the first loop having a first portion that is parallel and adjacent to a second portion of the second loop (Fig. 2, 8-10 shows first loop having a first portion that is parallel and adjacent to a second portion of the second loop), and the IPT track arrangement is configured so that respective polarity of current flow in the adjacent first and second portions of the loops is the same (Fig. 10 b shows the first and second portions of the loops to be unipolar ie. polarity of the current flow being the same) [0105-0107, 0111], 
wherein the respective polarity of current flow in the adjacent first and second portions of the loops results in a reduction of an opposition of magnetic flux between the first and second conductor portions (the polarity of current flow being unipolar results in reduction of an opposition of magnetic flux between the first and second conductor portions) [0119].

Regarding claim 18, Budhia teaches wherein: the first conductor overlaps itself at a plurality of crossing points (Fig. 2, 8-10 shows having the conductor overlapping itself as a plurality of crossing points).

Regarding claim 19, Budhia teaches wherein the second loop is formed of the same conductor as the first loop (Fig. 2, 8-10 shows second loop formed of the same conductor as a first loop).

Regarding claim 20, Budhia teaches wherein the at least one conductor includes a plurality of conductors (Fig. 2, 8-10 shows wherein the one conductor includes a plurality of conductors); wherein the second loop is formed of a different conductor of the plurality of conductors than that forming the first loop (Fig. 8 shows second loop is formed of a different conductor 15 of the plurality of conductors) [0047, 0099].


Regarding claim 21, Budhia teaches wherein the first and second loops are electrically connected such that current flows from the first loop into the second loop (Fig. 2, 8-10 shows first and second loops are electrically connected and current flows from the first loop into the second loop).

Regarding claim 22, Budhia teaches further comprising: a third loop located adjacent the first loop (Fig. 8-10 shows third loop is formed of the same conductor as that forming the first and second loops) [0047], the third loop having a third portion that is parallel and adjacent to a fourth portion of the first loop (Fig. 8-10 shows the third loop having a third portion that is parallel and adjacent to a fourth portion of the first loop), wherein the polarity of the current flow in the adjacent third and fourth portions of the loops is the same to reduce opposition of magnetic flux between the third and fourth conductor portions (the polarity of current flow being unipolar results in reduction of an opposition of magnetic flux between the third and fourth conductor portions) [0119].


Regarding claim 23, Budhia teaches wherein the third loop is formed of the same conductor as that forming the first and second loops (Fig. 8-10 shows third loop is formed of the same conductor as that forming the first and second loops) [0047].


Regarding claim 27, Budhia teaches wherein: the first conductor is the only conductor forming the first and second loops (Fig. 2, 8-10 shows first conductor forming first and second loops).

Regarding claim 28, Budhia teaches wherein there is only one conductor, the first conductor (Fig. 2, 8-10 shows there is one conductor).

Regarding claim 29, Budhia teaches wherein there is only one inverter, which is the first inverter (Fig. 2, Fig. 8-10 shows first inverter).

Regarding claim 29, Budhia teaches wherein there is only one inverter, which is the first inverter (Fig. 2, Fig. 8-10 shows first inverter).

Regarding claim 30, Budhia teaches wherein: the third loop is formed by the conductor forming the first and second loops (Fig. 2, 8-10 shows the third loop formed by the conductor forming the first and second loops) [0034].

Regarding claim 31, Budhia teaches wherein: the at least one inverter includes a second inverter; and the first inverter and the second inverter provide first current to the first conductor (Fig. 2 shows first and second inverters 2A-B provide first current to the first conductor) [0082, 0102-0103, 0105].


Regarding claim 32, Budhia teaches wherein: the at least one conductor includes only one conductor, the first conductor (Fig. 2, 8-10 shows at least one conductor includes only one conductor, the first conductor).


Regarding claim 33, Budhia teaches and an IPT pickup, wherein the pickup pad is located adjacent at least the first conductor (Fig. 1 shows IPT pickup wherein the pickup pad is located adjacent at least the first conductor) [0082-0083].

Regarding claim 34, Budhia teaches wherein: the IPT pickup includes a DDP pad [0085-0086].
	
Regarding claim 35, Budhia teaches wherein: the IPT pickup includes a DDPQ pad [0087].

Regarding claim 36, Budhia teaches wherein: the IPT pickup includes a BPRP pad [0087-0089].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-23, 27-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6515878 (Meins) in view of WO 2011145953 (Budhia) hereon by using US 2013/0229061 (Budhia) for reference purposes.

Regarding claim 17, Meins teaches IPT track arrangement (Fig. 13A-C and Fig. 23 system 2000) comprising: 
at least one inverter, the at least one inverter including a first inverter (Fig. 13A-C shows inverters 1 and 2 electrically connected to the inductive loops in Fig. 23) [Col 15 lines 40-56]; and 
at least one conductor, the at least one conductor including a first conductor electrically connected to the first inverter (Fig. 13A-C shows inductive loop electrically connected to inverter 1; Fig. 23 shows inductive loop 2100; Fig. 27 shows details of primary inductive loop 2700) [Col 13 lines 55-67], 
wherein the at least one first conductor forms at least a first loop and a second loop of the IPT track arrangement (Fig. 13A-C shows first conductor forming at least a first loop and a second loop of the IPT track arrangement), the first loop and the second loop located adjacent one another and in a plane (Fig 13A-C shows loop 1 and loop 2 located adjacent one another and in a plane), the first loop having a first portion that is parallel and adjacent to a second portion of the second loop (Fig. 13A-C shows loop 1 having a first portion parallel and adjacent to a second portion of loop 2).
However, Meins does not explicitly teach the IPT track arrangement is configured so that respective polarity of current flow in the adjacent first and second portions of the loops is the same, wherein the respective polarity of current flow in the adjacent first and second portions of the loops results in a reduction of an opposition of magnetic flux between the first and second conductor portions.
	However, Budhia teaches the IPT track arrangement is configured so that respective polarity of current flow in the adjacent first and second portions of the loops is the same (Fig. 10 b shows the first and second portions of the loops to be unipolar ie. polarity of the current flow being the same) [0105-0107, 0111], wherein the respective polarity of current flow in the adjacent first and second portions of the loops results in a reduction of an opposition of magnetic flux between the first and second conductor portions (the polarity of current flow being unipolar results in reduction of an opposition of magnetic flux between the first and second conductor portions) [0119].
	It would have been obvious to one with ordinary skill in the art at the time of the invention to have the respective polarity of current flow in the first and second portions of the loops to be the same and that resulting in reduction of an opposition of magnetic flux between the first and second conductor portions as taught by Budhia in order to ensure that the magnetic flux between the first and second portions of the loops are minimized to not disrupt the inductive coupling to be formed between the IPT track and the pick up coil of the receiver thereby minimizing power loss. 


Regarding claim 18, Meins teaches wherein: the first conductor overlaps itself at a plurality of crossing points (Fig. 13A-C having the conductor overlapping itself as a plurality of crossing points).

Regarding claim 19, Meins teaches wherein the second loop is formed of the same conductor as the first loop (Fig. 13A-C shows second loop formed of the same conductor as a first loop).


Regarding claim 20, Meins teaches wherein the at least one conductor includes a plurality of conductors (Fig. 13A-C shows wherein the one conductor includes a plurality of conductors), wherein the second loop is formed of a different conductor of the plurality of conductors than that forming the first loop (Fig. 13A-C shows loop 2 formed of a different conductor than loop 1).

Regarding claim 21, Meins teaches wherein the first and second loops are electrically connected such that current flows from the first loop into the second loop (Fig. 13A-C shows first and second loops are electrically connected and current flows from the first loop into the second loop).

Regarding claim 22, Meins teaches further comprising: a third loop located adjacent the first loop (Fig. 13A-C shows first and second loops are electrically connected and current flows from the first loop into the second loop), the third loop having a third portion that is parallel and adjacent to a fourth portion of the first loop (Fig. 13A-C shows third loop having a third portion that is parallel and adjacent to a fourth portion of the first loop).
However, Meins does not teach wherein the polarity of the current flow in the adjacent third and fourth portions of the loops is the same to reduce opposition of magnetic flux between the third and fourth conductor portions.
However, Budhia teaches wherein the polarity of the current flow in the adjacent third and fourth portions of the loops is the same to reduce opposition of magnetic flux between the third and fourth conductor portions (the polarity of current flow being unipolar results in reduction of an opposition of magnetic flux between the third and fourth conductor portions) [0119].
	It would have been obvious to one with ordinary skill in the art at the time of the invention to have the respective polarity of current flow in the first and second portions of the loops to be the same and that resulting in reduction of an opposition of magnetic flux between the first and second conductor portions as taught by Budhia in order to ensure that the magnetic flux between the first and second portions of the loops are minimized to not disrupt the inductive coupling to be formed between the IPT track and the pick up coil of the receiver thereby minimizing power loss. 

Regarding claim 23, Meins teaches wherein the third loop is formed of the same conductor as that forming the first and second loops (Fig. 13A-C shows a third loop being formed of the same conductor as that forming first and second loops).


Regarding claim 27, Meins teaches wherein: the first conductor is the only conductor forming the first and second loops (Fig. 13A-C shows first conductor forming first and second loops).

Regarding claim 28, Meins teaches wherein there is only one conductor, the first conductor (Fig. 13A-C shows there is one conductor).

Regarding claim 29, Meins teaches wherein there is only one inverter, which is the first inverter (Fig. 13A-C shows inverter 1).

Regarding claim 30, Meins teaches wherein: the third loop is formed by the conductor forming the first and second loops (Fig. 13A-C shows third loop formed by the conductor forming first and second loops).

Regarding claim 31, Meins teaches wherein: the at least one inverter includes a second inverter; and the first inverter and the second inverter provide first current to the first conductor (Fig. 13 A-C shows first and second inverter).

Regarding claim 32, Meins teaches wherein: the at least one conductor includes only one conductor, the first conductor (Fig. 13A-C shows at least one conductor includes only one conductor).

Regarding claim 33, Meins teaches and an IPT pickup, wherein the pickup pad is located adjacent at least the first conductor (Fig. 11 shows pick up pad being located adjacent of the first conductor).

Regarding claim 34, Meins and Budhia teaches claim 33.
	However, Meins does not teach wherein: the IPT pickup includes a DDP pad
However, Budhia teaches wherein: the IPT pickup includes a DDP pad [0085-0086].
	It would have been obvious to one with ordinary skill in the art at the time of the invention the IPT pickup includes a DDP pad as taught by Budhia in order to achieve power transfer across distance thereby extending the power transfer profile when there is lateral movement of the construction. 


Regarding claim 35, Meins and Budhia teaches claim 33.
	However, Meins does not teach wherein: the IPT pickup includes a DDPQ pad
However, Budhia teaches wherein: the IPT pickup includes a DDPQ pad [0087].
It would have been obvious to one with ordinary skill in the art at the time of the invention the IPT pickup includes a DDPQ pad as taught by Budhia in order to avoid any mutual coupling between the transmitter coils while also increasing the distance over which the power is transferable to the pick up coil of the receiver in an efficient manner with minimal power loss.

Regarding claim 36, Meins and Budhia teaches claim 33. 
	However, Meins does not teach wherein: the IPT pickup includes a BPRP pad
However, Budhia teaches wherein: the IPT pickup includes a BPRP pad [0087-0089].
It would have been obvious to one with ordinary skill in the art at the time of the invention the IPT pickup includes a BPRP pad as taught by Budhia in order to avoid any mutual coupling between the transmitter coils while also increasing the distance over which the power is transferable to the pick up coil of the receiver in an efficient manner with minimal power loss. 




Allowable Subject Matter
Claims 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836